United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3356
                       ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                             Kevin Kunlay Williams,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: July 20, 2018
                              Filed: August 15, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Kevin Kunlay Williams directly appeals the sentence imposed by the district
    1
court after he pleaded guilty to fraud and immigration offenses. His counsel has

        1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Judge
for the Eastern District of Missouri.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing the sentence is substantively unreasonable. Williams has moved to
proceed pro se.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The sentence was below the advisory Guideline range. The
court properly considered the factors set forth in 18 U.S.C. § 3553(a), and there is no
indication that the court committed a clear error of judgment in weighing relevant
factors. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(standard of review); see also United States v. Torres-Ojeda, 829 F.3d 1027, 1030
(8th Cir. 2016).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion, deny Williams’s pro se motion, and affirm.
                      ______________________________




                                         -2-